     Case 2:20-cv-01236-WSH Document 7-1 Filed 12/16/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WRS, INC.

       Plaintiff                                     No. 2:20cv01236-WSH

               vs.

AMAZING FANTASY ENTERTAINMENT, INC.,
FULL MOON ENTERTAINMENT, INC. AND
CHARLES R. BAND

       Defendants



                            CERTIFICATE OF SERVICE


       I, Thomas E. Reilly, Esquire, hereby certify that a true and correct copy of the
Response to the Order of December 7, 2020 was served by EMAIL on the 16th day of
December, 2020 to the following:


                                  Mark J. Rosenbaum
                                 Wolf, Rifkin, Shapiro,
                               Schulman & Rabkin, LLP
                                11400 W. Olympic Blvd.
                                       9th Floor
                            Los Angeles, California 90064
                         E-Mail: mrosenbaum@wrslawyers.com



                                                     THOMAS E. REILLY, P.C.


                                             BY:             /s/ Thomas E. Reilly
                                                     Thomas E. Reilly, Esquire
                                                     Pa. I.D. No. 25832
                                                     1468 Laurel Drive
                                                     Sewickley, PA 15143
                                                     724-933-3500
Case 2:20-cv-01236-WSH Document 7-1 Filed 12/16/20 Page 2 of 2
